The opinion of the court was delivered by
Knapp, J.
The foregoing indictment was removed into ■this court by certiorari. The defendant now moves to quash it because of its alleged fáilure to set forth an indictable offence with the requisite legal certainty. The alleged defects are, .first, that the issue on trial, touching which the false swearing .is averred, is of this uncertain character.
*356The averment in the indictment is, that at and upon the-said trial certain questions became and were material in substance as follows, that is to say, “Whether the said First National Bank of Hackensack theretofore had taken, received,, obtained or withheld from the said Richard P. Terhune, for divers sums of money theretofore liad and received of and from the said First National Bank of Hackensack by the said Richard P. Terhune, above the value of six dollars for the forbearance of one hundred dollars for a year, or at that rateW
The grand jury, by their presentment, thus make known toils what the issue was in which the false swearing is charged’ to have occurred. If that be a possible issue before the court taking cognizance of the suit in which peijury is charged, we must, upon the strength of that averment, accept it as being-an issue on trial. Such an issue is certainly one that may have been presented' for decision in the court M'here- trial was-had.
The statement which is charged to be false must be- material to the subject matter alleged to be under adjudication, in order that the. false testimony shall amount to perjury. 1 Hawh.. P. a, e. 69, § VIII.
But the testimony will be deemed material whenever it tends directly or circumstantially to prove the matters in. issue.
The materiality of the statement alleged to be false may either appear on the face ’of the indictment by an examination of the alleged false testimony in its relations- to the issue on trial, or its materiality may be averred in the indictment, and such averment of materiality is sufficient. Rex v. Dowlin, 5T. R. 311.
In this indictment the testimony alleged to be false not only appears to be relevant and material to-the issue, but its-materiality is averred.
The next defect specified as exhibiting want of legal certainty in the indictment is, that the assignment of peijury is-too general.
The indictment charges that the matter sworn to was as fol— lowsj vizh “'This bank never charged more than six per*357•cent.” We have, in this oath, the averment of a general, and not of a particular fact, and, in such ease, the proper negation of its truth must depend much upon the nature of the issue. When the testimony consists of a general and not a particular statement of fact, and the issue on trial is not itself of the same general form, a general assignment of perjury would be bad for uncertainty. It should, in such case, be shown in what respect the statement is false, and with such degree of particularity that, upon the face of the indictment, it will appear whether or not the falsity is in a matter material to the issue.
If the pleading shows the falsity to be in such material matter, perjury is well assigned.
In this case, on the issue set forth, a general averment that the bank had theretofore charged more than six per cent., would have been clearly bad for its uncertainty. Reg. v. Parker, Car. & M. 639; Arch. Cr. Pr. & Pl., m., p. 600.
The assignment here is not in such general form, but avers that the said First National Bank had theretofore taken, received, obtained and withheld from the said Richard P. Terhune, for divers sums of money theretofore had and received of and from the said First National Bank by the said Richard P. Terhune, above the value of $6 for the forbearance of $100 for a year, or at that rate.
It is urged that the grand jury should, in their presentment, have specified the particular instances in which an illegal rate of interest was taken or withheld from the person named. But we think this is not legally requisite to the validity of the indictment. A rule requiring that degree of particularity would tend to defeat rather than promote the administration •of justice.
We do not see how the defendant may suffer real embarrassment in the trial of this indictment. If it be made to appear to the trial court in the particular case, that, to a proper ■defence, greater particularity is necessary or proper, resort may be had to the recognized practice of a demand for a bill •of particulars, the proper office of which is to relieve against *358the difficulties which the defendant seems to apprehend. And while it is true that a bill of particulars is not. demandable of right in criminal cases, yet the court will, upon the defendant’s application, showing it to be necessary to his defence,, require the prosecution to furnish him with a'statement of the-particular facts intended to be put in proof and relied on.. Whart. Or. PL & Pr., § 702, and cases cited.
The motion to quash is denied.